    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 1 of 14 PageID #:975




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CHIEF OF STAFF LLC, on behalf of itself and all others          )
 similarly situated,                                             )
                                                                 )    20 C 3169
                                              Plaintiff,         )
                                                                 )    Judge Gary Feinerman
                              vs.                                )
                                                                 )
 HISCOX INSURANCE COMPANY INC.,                                  )
                                                                 )
                                           Defendant.            )

                               MEMORANDUM OPINION AND ORDER

       Chief of Staff, a hospitality support agency based in Connecticut, alleges in this putative

class action that Hiscox Insurance Company, its insurer, wrongfully denied coverage for losses

that it suffered due to government-ordered shutdowns arising from the COVID-19 pandemic.

Doc. 28. Hiscox moves to dismiss the complaint under Civil Rule 12(b)(6), arguing that the

policy does not cover Chief of Staff’s claimed losses. Doc. 31. The motion is granted.

                                            Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v.

N. Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Chief of Staff’s brief opposing dismissal, so long as those additional facts “are consistent

with the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Chief of Staff as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the



                                                   1
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 2 of 14 PageID #:976




facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       In March 2020, near the outset of the COVID-19 pandemic, the Governor of Connecticut

issued a series of closure orders, one of which prohibited access to all nonessential businesses

throughout the state. Doc. 28 at ¶ 32; see Ned Lamont, Governor, State of Conn., Exec. Order

No. 7H: Protection of Public Health and Safety During COVID-19 Pandemic and Response—

Restrictions on Workplaces for Non-Essential Business, Coordinated Response Effort (Mar. 20,

2020), https://portal.ct.gov/-/media/Office-of-the-Governor/Executive-Orders/Lamont-

Executive-Orders/Executive-Order-No-7H.pdf. The orders forced Chief of Staff, located in

Hartford, to cease operations. Doc. 28 at ¶¶ 14-15. Chief of Staff sought to recover its lost

income under a commercial property insurance policy issued by Hiscox, id. at ¶ 48, the pertinent

terms of which are set forth below. Hiscox denied coverage. Id. at ¶¶ 48, 50.

                                             Discussion

       The parties agree that the Hiscox policy is governed by Connecticut law. Doc. 32 at 6 &

n.2; Doc. 37 at 5-6. Under Connecticut law, “[t]he terms of an insurance policy are to be

construed according to the general rules of contract construction.” Galgano v. Metro. Prop. &

Cas. Ins. Co., 838 A.2d 993, 997 (Conn. 2004); see also Hanks v. Powder Ridge Rest. Corp., 885

A.2d 734, 739 (Conn. 2005) (“[W]here there is definitive contract language, the determination of

what the parties intended by their contractual commitments is a question of law.”) (internal

quotation marks omitted). “[T]he determinative question is the intent of the parties, that is, what

coverage the … [insured] expected to receive and what the [insurer] was to provide, as disclosed

by the provisions of the policy.” Karas v. Liberty Ins. Corp., 228 A.3d 1012, 1020 (Conn. 2019)

(second, third, and fourth alterations in original). A court evaluating the parties’ expectations




                                                 2
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 3 of 14 PageID #:977




must be “mindful of the principle that provisions in insurance contracts must be construed as

laymen would understand [them] and not according to the interpretation of sophisticated

underwriters.” R.T. Vanderbilt Co. v. Hartford Accident & Indem. Co., 216 A.3d 629, 641

(Conn. 2019) (alteration in original).

       Chief of Staff asserts coverage under three of the Hiscox policy’s coverage provisions:

the “Business Income” provision, the “Excess Expense” provision, and the “Civil Authority”

provision. Doc. 28 at ¶¶ 37-48, 69-115; Doc. 37 at 6-14. Hiscox contends that none of those

provisions applies, Doc. 32 at 6-13; Doc. 38 at 2-10, but argues that even if one or more do, the

policy’s virus exclusion defeats coverage, Doc. 32 at 13-15; Doc. 38 at 10-13. Because none of

the coverage provisions applies, there is no need to address the virus exclusion.

       A.      Business Income Provision

       The Business Income provision states:

         [Hiscox] will pay for the actual loss of Business Income [Chief of Staff]
         sustain[s] due to the necessary suspension of [its] “operations” during the
         “period of restoration.” The suspension must be caused by direct physical
         loss of or damage to property at the described premises. The loss or damage
         must be caused by or result from a Covered Cause of Loss.

Doc. 32-1 at 14. “Business Income,” in turn, is defined (with irrelevant exceptions) as the net

income “that would have been earned or incurred if no physical loss or damage had occurred,”

plus normal operating expenses that continue to accrue. Id. at 15. Even assuming without

deciding that the Governor’s closure orders effected a “necessary suspension” of Chief of Staff’s

“operations” during some “period of restoration,” the Business Income provision does not

provide coverage because that suspension was not “caused by direct physical loss of or damage

to property at the described premises.” Id. at 14.

       Chief of Staff contends that the closure of its business qualifies as a “direct physical loss

of … property at [its] premises”—though not “damage to” such property—because “it lost the


                                                 3
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 4 of 14 PageID #:978




use of its insured property for its intended purpose.” Doc. 37 at 7. Hiscox takes the contrary

view, contending that the term “direct physical loss” “unambiguously require[s] some physical

manifestation [of] change” to the property, which is not alleged to have happened here. Doc. 32

at 7 (alterations in original) (quoting England v. Amica Mut. Ins. Co., 2017 WL 3996394, at *6

(D. Conn. Sept. 11, 2017)). Hiscox’s reading is the far better one.

       True enough, the noun “loss,” standing alone, can refer to “depriv[ation] of … a

possession.” Loss, Oxford English Dictionary (2d ed. 1989) (def. 2a); see also Loss, Webster’s

Third New International Dictionary (1961) (def. 1a) (“the act or fact of losing,” “failure to keep

possession,” “deprivation”). But the noun “loss” in the Business Income provision is modified

by the adjective “physical,” which in context means “tangible, concrete.” Physical, Oxford

English Dictionary (3d ed. updated Mar. 2006) (def. 6); see also Physical, Black’s Law

Dictionary (11th ed. 2019) (def. 2) (“pertaining to real, tangible objects”); Physical, Webster’s

Third New International Dictionary, supra (def. 2b) (“of or relating to natural or material things

as opposed to things mental, moral, spiritual, or imaginary”). So “physical loss” refers to a

deprivation caused by a tangible or concrete change in or to the thing that is lost. But the

complaint does not allege any such deprivation. Instead, the complaint alleges that Chief of

Staff’s loss of use of its property was due to the Governor’s closure orders, Doc. 28 at ¶¶ 46-

47—hardly a concrete or tangible “loss of … property at [its] premises,” Doc. 32-1 at 14.

       Pressing the contrary result, Chief of Staff invokes the principle that “a policy should not

be interpreted so as to render any part of it superfluous.” Lexington Ins. Co. v. Lexington

Healthcare Grp., Inc., 84 A.3d 1167, 1184 (Conn. 2014) (internal quotation marks omitted).

Applying that principle—and noting that the Business Income provision covers losses “caused

by direct physical loss of or damage to property,” Doc. 32-1 at 14 (emphasis added)—Chief of




                                                 4
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 5 of 14 PageID #:979




Staff argues that “[i]f a loss could not occur without damage, then the Policy would contain

surplus language,” which means that “‘direct physical loss’ must mean something other than

‘direct physical damage.’” Doc. 37 at 7. Among those other meanings of “direct physical loss,”

Chief of Staff contends, is “loss of use,” for otherwise, all “loss” would be “damage” and there

would be no need for the provision to mention “loss” at all. Id. at 7-8.

       Chief of Staff is correct that the phrases “direct physical loss” and “direct physical …

damage” are best read so as not to completely overlap and thereby render one or the other

superfluous. But it does not follow that mere loss of use—without any tangible alteration to the

physical condition or location of property at the insured’s premises—falls within the meaning of

either phrase. Read naturally, the two phrases can be read to exclude loss of use without

rendering either superfluous. To illustrate, consider a thief who attempts to steal a desktop

computer. If the thief succeeds, the computer is “physical[ly] los[t]” but not necessarily

“physical[ly] … damage[d].” If the thief cannot lift the computer, so instead of stealing it takes a

hammer to its monitor in frustration, the computer would be “physical[ly] … damage[d]” but not

“physical[ly] los[t].” Yet if the thief were only to change the password on the system so that

employees could not log in, there would be neither “physical … damage” nor “physical loss,”

though the computer would be unusable for some while. The Business Income provision might

cover the first two cases, but it does not cover the third.

       In fact, it is Chief of Staff’s interpretation that would violate the surplusage-avoidance

principle by reading the word “physical” out of the Business Income provision. After all, if the

mere loss of use were covered, what would be the difference between “direct loss” and “direct

physical loss”? Chief of Staff does not say, and the court cannot tell.




                                                   5
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 6 of 14 PageID #:980




       Chief of Staff’s interpretation is also difficult to square with the Business Income

provision’s “period of restoration” language. As noted, the provision covers losses “due to the

necessary suspension of [the business’s] ‘operations’ during the ‘period of restoration.’”

Doc. 32-1 at 14. The policy defines the “period of restoration” to “end[] on the earlier of:

(a) [t]he date when the property at the described premises should be repaired, rebuilt or replaced

with reasonable speed and similar quality; or (b) [t]he date when business is resumed at a new

permanent location.” Doc. 32-1 at 39. Under Chief of Staff’s theory—that the mere loss of use

of property at the premises, without any physical alteration to the condition or location of that

property, is covered—when would the period of restoration end? If there has been no physical

alteration to the condition or location of the property, there is nothing to “repair[], rebuil[d] or

replace[].” Ibid. Nor is there any reason to expect that, absent physical alteration to “property at

the [insured’s] premises,” the business would resume at “a new permanent location.” Ibid. The

uneasy fit between the “period of restoration” language and Chief of Staff’s reading of the

Business Income provision confirms that the better reading of the provision is the one that

requires some physical change to the condition or location of property at the insured’s premises.

Accord Phila. Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005)

(“‘Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest that the damage contemplated by the

Policy is physical in nature.”).

       Chief of Staff argues in the alternative that the Business Income provision is ambiguous,

and thus that its meaning should be resolved in Chief of Staff’s favor. Doc. 37 at 12-13; see

Conn. Ins. Guar. Ass’n v. Fontaine, 900 A.2d 18, 24 (Conn. 2006) (“[O]ur interpretation of

ambiguous policy language in favor of coverage under the doctrine of contra proferentem has

become near axiomatic in insurance coverage disputes.”). For the reasons just given, the




                                                   6
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 7 of 14 PageID #:981




provision’s language is not ambiguous, so the contra proferentem interpretive principle does not

come into play. In so holding, the court acknowledges that several district court decisions have

interpreted similar contractual language to cover losses due to government-imposed COVID-19

closure or shutdown orders. See, e.g., Derek Scott Williams PLLC v. Cincinnati Ins. Co., 2021

WL 767617, at *3-5 (N.D. Ill. Feb. 28, 2021); In re Soc’y Ins. Co. COVID-19 Bus. Interruption

Prot. Ins. Litig., 2021 WL 679109, at *8-10 (N.D. Ill. Feb. 22, 2021); Studio 417, Inc. v.

Cincinnati Ins. Co., 478 F. Supp. 3d 794, 800-03 (W.D. Mo. 2020). But contrary to Chief of

Staff’s submission, Doc. 37 at 12-13, disagreement among courts regarding the interpretation of

an insurance policy provision does not, by itself, render the provision ambiguous. See Erie Ins.

Grp. v. Sear Corp., 102 F.3d 889, 894 (7th Cir. 1996) (rejecting the argument that an insurance

policy term was ambiguous “on the basis of conflicting case law” interpreting the term); TMW

Enters. v. Fed. Ins. Co., 619 F.3d 574, 580 (6th Cir. 2010) (Sutton, J.) (“[A] disagreement among

three judges about whether a contractual provision is ambiguous does not establish that it is

ambiguous … .”); City of Austin v. Decker Coal Co., 701 F.2d 420, 426 n.17 (5th Cir. 1983)

(“[T]he fact that courts may disagree as to the import of a contract term does not, by that fact

alone, mean that it is ambiguous.”); Cont’l Ins. Co. v. Bones, 596 N.W.2d 552, 556-58 (Iowa

1999) (holding an insurance policy provision to be unambiguous even though other courts had

interpreted similar language differently).

       In an effort to create ambiguity, Chief of Staff observes that in an entirely separate

portion of the policy—the section providing liability coverage, Doc. 32-1 at 40-55—the term

“[p]roperty damage” is defined to include both “[p]hysical injury to tangible property, including

all resulting loss of use of that property,” and “[l]oss of use of tangible property that is not

physically injured.” Id. at 54. Chief of Staff argues that in order “[f]or the Policy’s terms to




                                                   7
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 8 of 14 PageID #:982




have consistent meaning,” the phrase “physical loss of or damage to property” in the Business

Income provision “must include situations where property is rendered functionally unusable,

even if there is no alteration to that property.” Doc. 37 at 13. But the definition of “property

damage” cited by Chief of Staff, which by its terms applies only to the liability coverage,

Doc. 32-1 at 52, does not upset the court’s reading of the Business Income provision, which

appears in the section of the policy providing property coverage, id. at 10-39. As discussed

above, the conclusion that the Business Income provision is not implicated by losses arising from

the Governor’s closure orders is driven by the word “physical.” Although the policy may cover

“[l]oss of use of tangible property that is not physically injured” in the liability context, that has

no bearing on whether “physical loss of … property” in the Business Income provision requires a

physical alteration to the property or its location. And it is not at all anomalous that the phrase

“property damage,” with its explicit and expansive definition in the liability section of the policy,

would carry a different meaning from the pertinent, differently worded language in the Business

Income provision in the property section of the policy. See United Am. Ins. Co. v. Wilbracht,

825 F.2d 1196, 1203 (7th Cir. 1987) (presuming that differently worded provisions in an

insurance policy carry different meanings).

        In sum, the policy’s Business Income provision does not apply where, as here, a

government closure order prohibits access to a business’s premises for reasons unconnected to

any change in the physical condition of those premises, or in the physical condition or location of

property at those premises. In so holding, this court joins the many other courts to have

interpreted materially identical provisions in the same manner. See, e.g., Am. Food Sys., Inc. v.

Fireman’s Fund Ins. Co., __ F. Supp. 3d __, 2021 WL 1131640, at *3-5 (D. Mass. Mar. 24,

2021) (“[C]onstruing the language ‘physical loss of’ to cover the deprivation of a property’s




                                                   8
    Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 9 of 14 PageID #:983




business use absent any tangible damage distorts the plain meaning of the Policy.”); Family

Tacos, LLC v. Auto Owners Ins. Co., __ F. Supp. 3d __, 2021 WL 615307, at *3-5 (N.D. Ohio

Feb. 17, 2021) (“As the trigger for coverage, this policy language excludes financial or monetary

losses resulting from the novel coronavirus, SARS-CoV-2, which occasioned this dispute for the

simple reason that the virus did not work any perceptible harm to the properties at issue … .”),

appeal docketed, No. 21-3224 (6th Cir. Mar. 9, 2021); Berkseth-Rojas v. Aspen Am. Ins. Co., __

F. Supp. 3d __, 2021 WL 101479, at *5 (N.D. Tex. Jan. 12, 2021) (“[D]irect physical loss or

damage requires something more than mere loss of use or function.”); 4431, Inc. v. Cincinnati

Ins. Cos., __ F. Supp. 3d __, 2020 WL 7075318, at *11 (E.D. Pa. Dec. 3, 2020) (“[F]or Plaintiffs

to assert an economic loss resulting from their inability to operate their premises as intended

within the coverage of the Policy’s ‘physical loss’ provision, the loss and the bar to operation

from which it results must bear a causal relationship to some physical condition of the

premises.”); Henry’s La. Grill, Inc. v. Allied Ins. Co. of Am., __ F. Supp. 3d __, 2020 WL

5938755, at *6 (N.D. Ga. Oct. 6, 2020) (“[T]he contract language issue here is not ambiguous,

and because the Governor’s Executive Order did not create a ‘direct physical loss of’ the

Plaintiffs’ [premises], the Business Income provision does not apply to the Plaintiffs’ claims.”),

appeal docketed, No. 20-14156 (11th Cir. Nov. 4, 2020); Mark’s Engine Co. No. 28 Rest.,

LLC v. Travelers Indem. Co. of Conn., __ F. Supp. 3d __, 2020 WL 5938689, at *3 (C.D. Cal.

Oct. 2, 2020) (“[L]osses from inability to use property do not amount to ‘direct physical loss of

or damage to property’ within the ordinary and popular meaning of that phrase. Physical loss or

damage occurs only when property undergoes a distinct, demonstrable, physical alteration.”)

(some internal quotation marks omitted), appeal docketed sub nom. Marks Engine Co. No. 28

Rest., LLC v. Travelers Prop. Cas. Co. of Am., No. 20-56031 (9th Cir. Oct. 6, 2020); see also




                                                 9
      Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 10 of 14 PageID #:984




Uncork & Create LLC v. Cincinnati Ins. Co., __ F. Supp. 3d __, 2020 WL 6436948, at *4 (S.D.

W. Va. Nov. 2, 2020) (“The majority of courts to address the issue … have found that COVID-

19 and governmental orders closing businesses to slow the spread of the virus do not cause

physical damage or physical loss to insured property.”); Docs. 40, 47-48, 50, 56-57 (citing these

and other similar decisions).

II.      Extra Expense Provision

         The Extra Expense provision states:

           [Hiscox] will pay necessary Extra Expense [Chief of Staff] incur[s] during the
           “period of restoration” that [it] would not have incurred if there had been no
           direct physical loss or damage to property at the described premises. The loss
           or damage must be caused by or result from a Covered Cause of Loss.

Doc. 32-1 at 16. The parties agree that, given their similar language, the applicability of the

Extra Expense provision rises or falls with the applicability of the Business Income provision.

Doc. 32 at 7 (“Business Income and Extra Expense coverages require ‘direct physical loss of or

damage to Covered Property.’”); Doc. 37 at 6-7 (“Hiscox’s promise to pay Business Income and

Extra Expense coverage kicks in when Chief of Staff suffers a suspension of business operations

caused by direct physical loss of, or damage to, property at the described premises.”). Chief of

Staff offers no argument why the Extra Expense provision would provide coverage if the

Business Income provision does not. Accordingly, because the Business Income provision is

inapplicable, the Extra Expense provision is as well.

III.     Civil Authority Provision

         The Civil Authority provision states:

           When a Covered Cause of Loss causes damage to property other than property
           at the described premises, we will pay for the actual loss of Business Income
           you sustain and necessary Extra Expense caused by action of civil authority
           that prohibits access to the described premises, provided that both of the
           following apply:



                                                 10
   Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 11 of 14 PageID #:985




               (1) Access to the area immediately surrounding the damaged property is
               prohibited by civil authority as a result of the damage, and the described
               premises are within that area but are not more than one mile from the
               damaged property; and

               (2) The action of civil authority is taken in response to dangerous
               physical conditions resulting from the damage or continuation of the
               Covered Cause of Loss that caused the damage, or the action is taken to
               enable a civil authority to have unimpeded access to the damaged
               property.

Doc. 32-1 at 16-17. By its plain terms, the provision applies only when the following have

occurred: (1) there is “damage to property” somewhere “other than,” but within one mile of, the

insured’s premises; (2) some government action prohibits “[a]ccess to the area immediately

surrounding th[at] damaged property”; and (3) that government action is taken either “in

response to dangerous physical conditions resulting from the damage” or “to enable a civil

authority to have unimpeded access to the damaged property.” Ibid.

       Chief of Staff argues that “[f]or the same reasons [it] has suffered ‘physical loss of or

damage to’ its property as a result of … Connecticut’s closure orders such that the loss is

covered under the regular business interruption coverage, other property within one mile of the

insured property was likewise damaged by the orders.” Doc. 37 at 14. Even setting aside the

fact that Chief of Staff’s premise—that it has suffered “physical loss of or damage to” its own

property—is wrong, the argument fails. The reason is plain: the Civil Authority provision

requires that the “other property” have suffered “damage,” and the complaint does not allege, nor

does Chief of Staff argue, that the closure orders were due to some other property within one

mile of Chief of Staff’s premises having been damaged by the coronavirus. It necessarily

follows that the Civil Authority provision provides no coverage here.

       As an analogy, consider a hurricane sweeping through inland Connecticut. Cf. Nancy

Finlay, Hurricane of 1938: Connecticut’s Worst Disaster, Conn. Hist. (Sept. 21, 2019),



                                                11
   Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 12 of 14 PageID #:986




https://connecticuthistory.org/hurricane-of-1938-connecticuts-worst-disaster (discussing the

Hurricane of 1938, which made landfall near New Haven and placed “[p]ortions of Hartford,

Middletown, and other Connecticut River towns … completely underwater”). If the hurricane

were to blow the roof off a building and access to the street had to be completely closed to allow

the debris to be cleared and the building to be repaired, the Civil Authority provision likely

would cover losses suffered by nearby businesses on that street. But if the entire city were to

shut down prophylactically in anticipation of the hurricane—i.e., before there has been any

damage—the provision would not apply. The latter scenario mirrors the closure orders in this

case.

        That is not to say that the Civil Authority provision necessarily would apply if Chief of

Staff had alleged that the coronavirus had been detected somewhere within one mile of its

premises. Undoubtedly, the virus existed within that radius. But even assuming the presence of

the coronavirus qualifies as “damage,” the complaint does not allege that the Governor’s closure

orders were “a result of,” or “taken in response to,” Doc. 32-1 at 16-17, the virus’s presence

within that radius. See Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686-87 (5th

Cir. 2011) (“The general rule is that ‘[c]ivil authority coverage is intended to apply to situations

where access to an insured’s property is prevented or prohibited by an order of civil authority

issued as a direct result of physical damage to other premises in the proximity of the insured’s

property.’”) (alteration in original) (second emphasis added) (quoting Clark Schirle, Time

Element Coverages in Business Interruption Insurance, Brief, Fall 2007, at 32, 38); see also,

e.g., 10012 Holdings, Inc. v. Sentinel Ins. Co., __ F. Supp. 3d __, 2020 WL 7360252, at *4

(S.D.N.Y. Dec. 15, 2020) (“It is plausible that the risk of COVID-19 being physically present in

neighboring properties caused state and local authorities to prohibit access to those properties.




                                                 12
   Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 13 of 14 PageID #:987




But the Complaint does not allege that these closures of neighboring properties ‘direct[ly]

result[ed]’ in closure of Plaintiff’s own premises, as the Civil Authority provisions require.”)

(alterations in original), appeal docketed sub nom. 10012 Holdings, Inc. v. Hartford Fire Ins.

Co., No. 21-80 (2d Cir. Jan. 14, 2021). Indeed, Chief of Staff’s complaint expressly alleges that

the closure orders did not result from the virus’s physical presence in any particular location

within or outside that radius. Doc. 28 at ¶ 46 (“[T]he sole and proximate cause of Plaintiff’s and

other Class members’ losses were the Closure Orders, not because coronavirus was found in or

on Plaintiff’s or the Class’[s] insured property.”).

       Moreover, the complaint does not allege that the closure orders “prohibit[ed]” “[a]ccess

to the area immediately surrounding” any damaged premises, as required by the Civil Authority

provision. Doc. 32-1 at 16. That is, the complaint does not allege that the closure order

prevented people from accessing Hartford’s sidewalks and roads, including those adjacent to any

damaged premises, even if it did bar people from entering the premises of nonessential

businesses.

       In holding that the Civil Authority provision does not provide coverage to Chief of Staff,

this court joins the many other courts to have interpreted materially identical provisions in the

same manner. See, e.g., Bluegrass Oral Health Ctr., PLLC v. Cincinnati Ins. Co., 2021 WL

1069038, at *4-5 (W.D. Ky. Mar. 18, 2021) (“The ‘Civil Authority’ coverage sought by [the

insured] requires a claim for a tangible loss to property other than the insured property, which

[the insured] has failed to identify.”); Kahn v. Pa. Nat’l Mut. Cas. Ins. Co., __ F. Supp. 3d __,

2021 WL 422607, at *8 (M.D. Pa. Feb. 8, 2021) (“Plaintiffs here do not allege any loss of or

damage to another property caused by any ‘covered cause of loss’ that triggered an action of civil

authority.”); O’Brien Sales & Mktg., Inc. v. Transp. Ins. Co., __ F. Supp. 3d __, 2021 WL




                                                  13
   Case: 1:20-cv-03169 Document #: 60 Filed: 03/31/21 Page 14 of 14 PageID #:988




105772, at *5 (N.D. Cal. Jan. 12, 2021) (“[I]t is apparent from the plain language of the cited

civil authority orders that such directives were issued to stop the spread of COVID-19 and not as

a result of any physical loss of or damage to property.”); Gerleman Mgmt., Inc. v. Atl. States Ins.

Co., __ F. Supp. 3d __, 2020 WL 8093577, at *6 (S.D. Iowa Dec. 11, 2020) (“Plaintiffs have not

alleged damage to another property.”), appeal docketed, No. 21-1082 (8th Cir. Jan. 12, 2021);

see also Docs. 40, 47-48, 50, 56-57 (citing these and other similar decisions). And the court

respectfully disagrees with those courts to have reached the contrary result. See, e.g., Studio 417,

478 F. Supp. 3d at 803-04.

                                            Conclusion

       Hiscox’s motion to dismiss is granted. Although it is difficult to imagine how Chief of

Staff might cure the deficiencies in its complaint, it will be given one chance to replead. See

Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519 (7th Cir.

2015) (“Ordinarily, … a plaintiff whose original complaint has been dismissed under Rule

12(b)(6) should be given at least one opportunity to try to amend … .”). The operative complaint

is dismissed without prejudice, and Chief of Staff is given until April 21, 2021, to file a second

amended complaint. If Chief of Staff does not do so, the dismissal will convert automatically to

a with-prejudice dismissal and judgment will be entered.



March 31, 2021                                        ___________________________________
                                                            United States District Judge




                                                 14
